Citation Nr: 1212793	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinea cruris.  

2.  Entitlement to service connection for tinea pedis.  

3.  Entitlement to service connection for ingrown toenails, to include residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared at a Videoconference hearing in February 2012.  A transcript is of record.  



FINDING OF FACT

1.  The Veteran's service treatment records contain diagnoses of tinea cruris, foot fungus, foot pain, and ingrown toenail requiring clipping; the symptoms of these disorders, and the condition of ingrown toenail. 

2.  The Veteran is competent to testify regarding continuous symptoms associated with tinea pedis, tinea cruris and an ingrown toenail.  

3.  The Veteran's testimony that these conditions have been present since active military service is credible.  



CONCLUSIONS OF LAW

1.  Service connection for tinea cruris is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Service connection for tinea pedis is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Service connection for ingrown toenails, to include residuals, is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for service connection.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran in this case has alleged that he developed ingrown toenails and fungal infections of the feet and groin during his active service in the Army.  He states that his duty as an infantryman required working in ill-fitting boots, and that  training exercises in the Panama Canal Zone exposed him to humid and wet conditions that precipitated the development of fungal and toenail problems.  

The service treatment records do contain diagnoses of ingrown toenail, tinea cruris, and fungal infections of the feet.  Specifically, the Veteran was initially seen at a Battalion Aid Station in September 1979 with noted foot fungus in the area near the left toe.  Following this, the Veteran was seen by podiatry in October 1979 with pain in the left great toe after wearing new boots for three weeks.  A March 1980 clinical records contains a diagnosis of tinea cruris, with the complaint being noted as "jock rash."  In April 1980, the Veteran was again seen by service medical personnel with complaints of ingrown toenail on the left foot.  The nail was clipped and the Veteran was able to be returned to duty.  

The Veteran has maintained that he had problems with fungus in his feet and groin, as well as recurrent ingrown toenails, since his discharge from service.  He has stated that he was able to manage the problem with over-the-counter medications, and that the reason he never sought treatment was his lack of awareness of potential eligibility for VA treatment and benefits until many years after service (along with a lack of funds to seek private treatment).  Upon filing the claim, the Veteran was afforded a comprehensive VA examination for his skin.  The associated report, dated in June 2006, contained diagnoses of tinea pedis in the bilateral feet, tinea cruris ("crotch rot"), and bilateral ingrown toenails, status post excision, on the great toes.  All of these disorders were assessed as having no to mild impairment, and the examiner did not make an etiology opinion.  

Following this assessment, the Veteran had an additional VA examination provided by the VA Medical Center in Baltimore, Maryland, in February 2011.  This examination confirmed earlier findings, and noted that at that time, there was an active ingrown toenail on the left great toe with diseased and deformed toenails on the other toes of the foot.  Additionally, the Veteran was noted to experience tinea infection in the groin and coccygeal area.   Again, there was no opinion given with regard to etiology.  

The Veteran, at the time of service entrance, did not have any abnormality noted with regard to his skin or toes.  The Veteran served as an infantryman, and in the course of that training, was exposed to hot and humid conditions as well as having documented problems with ill-fitting footwear.  There were multiple in-service consultations of pain in the toe, fungus in the feet, and fungus in the groin area.  The Veteran was specifically diagnosed as having tinea cruris and ingrown toenail in service.  In 2006, the Veteran was diagnosed as having residuals of ingrown toenail excision bilaterally, with 2011 showing an active recurrence of the problem on the left toe.  Also in 2006, tinea cruris and tinea pedis were assessed.  Essentially, although there is no medical evidence of complaints from the time of separation until approximately 25 years after discharge, the Veteran has stated that he was able to manage the condition via over-the-counter medication.  The Veteran has also stated that he lacked funds to seek medical treatment in the years proximate to service discharge, and that he was unaware that VA could provide care for him.  It is also noted that the Veteran had a history of homelessness indicating financial difficulty.

Veterans are competent to report that which comes to them through their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Although the Veteran does not have the medical knowledge to make diagnoses with regard to the type of fungus present on his feet and groin, he is certainly competent to report the discoloration and irritation associated with the presence of such a fungus.  Id.  Moreover, the presence of an ingrown toenail is something that is appreciable by the senses, as the curvature of the nail (with associated redness and pain) is something that is so distinctly recognizable that even a layperson can observe it.  Id.  

Further, the Board finds credible the competent reports of fungus in the toes and groin, as well as the relapsing and remitting ingrown toenails that have produced clinically identifiable residuals, from service to the present.  These disorders have been identified clinically as being currently present, despite the fact that they have been assessed as having no to mild impact on the overall disability picture.  Accordingly, the claimed disorders are currently present, and there are credible and competent reports of the conditions (or, at the very least, their symptoms) having a continuity of existence since separation from service.  As such, the criteria for service connection have been met, and the claims are granted.  See 38 C.F.R. § 3.303; Voerth, 13 Vet. App. 117; Savage v. Gober, 10 Vet. App. 488 Vet. App. at 495.   


ORDER

Entitlement to service connection for tinea cruris is granted.  

Entitlement to service connection from tinea pedis is granted.  

Entitlement to service connection for ingrown toenails, to include residuals is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


